White and Okey, J.J.,
dissented from the judgment on the following ground: A municipal ordinance creating an offense, which prescribes an illegal mode of conducting the trial, is void. Hence, where the ordinance prescribes that certain acts shall be sufficient or prima fade evidence of the commission of the offense, which are not so in fact, and which the corporation can not make so, a conviction under the ordinance is illegal. The presumption is, that in trying the accused, the mayor followed the rule prescribed by the. ordinance.